Title: To George Washington from William Heath, 4 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 4. 1782.
                  
                  I was yesterday honored with yours of the 2d, which shall be duly
                     observed.
                  The enclosed paper addressed to mr Skinner, and pass from mr
                     Adams to mr Gardner, were sent up by captain Pray the last evening. I do not
                     conceive myself authorized to let mr Gardner pass within the enemy’s lines on
                     those papers, and submit them to your excellency. Other papers brought on by
                     prisoners, being properly authenticated, they will go in
                     this day. The applications now become so frequent from prisoners who are going
                     in as to render it indispensibly necessary for a deputy commissary of prisoners
                     to be ordered to the vicinity of Dobb’s ferry, as soon as possible—and I beg
                     it may be done: At present it creates an infinity of trouble, both to captain
                     Pray and to me. I never hesitate at doing business—it is a pleasure to me, and
                     I have done much which has little connection with the strict line of my duty;
                     this, neither, should I mind, if my constitution would bear it, but I find my
                     health sinking under too long and too constant attention to business; and
                     whether the preservation of my health be essential to my country or not, it is
                     so to my self and family; it is therefore my duty in its present state, not to
                     be a volunteer in harrassing my constitution in those services which fall
                     within the line of duty of others.
                  I find upon examination that major Pettengill whom I ordered to
                     relieve lieutenant colonel Badlam in the superintendency of the recruiting
                     service at Boston on account of his not having left that place, previous to his
                     being relieved by lieutenant colonel Badlam passed several boys who have lately
                     come on, as totally unfit for service as those passed by colonel Badlam: I am
                     therefore determined to relieve him also, and send lieutenant colonel Popkins
                     of the artillery on this duty, if your excellency has no objection.
                  It remains that something should be done with those men who have
                     been rejected here as unfit for recruits, and such as have been rejected by the
                     inspector general at the last inspection of those sent up the last year. I wish
                     your opinion whether it will be necessary to retain some of the rejected
                     recruits as evidences against the officers who mustered them when they arrive
                     in camp, or that the evidence of the inspector-general with the rejection of
                     the recruits will be sufficient testimony, without. I have the honor to be With
                     the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S. The enclosed from major Wyllis has this moment come to
                        hand.
                  
                  
                Enclosure
                                    
                     
                        New York June 2th 1782
                     
                     We take this Oppertunity to inform Your honner of
                        my situation if it is in your honners power to send in
                        som of Cols: Delanceys Men for our Exchangue we shold be very glad for we
                        cant be Exchangued until some of his Men are sent in for us there are no
                        prisoners here now Except those that was taken by his Core and are kept here
                        until som of his men are sent in, if it is in your honners power to Comply
                        Whith this Request you Will Much Oblige your humble Servant
                     
                        David Root
                     
                     
                        Signed in behalf of 18 unfortinate prisoners.
                     
                     
                  
                  
               